UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION
NO. 1:18-CR-92-MR-WCM
UNITED STATES OF AMERICA
NOTICE OF APPEARANCE

JAMES E. MACALPINE,
Defendant

)
)
v. )
)
)
)
PLEASE TAKE NOTICE that the undersigned attorney, having been initially
appointed in October, 2018 to fulfill the role of appointed standby counsel for the
Defendant (who at the time was proceeding pro se), has now assumed the role of defense
counsel to represent the Defendant in the above-captioned case, and hereby enters his
appearance therein. A copy of the Defendant’s election of this change in the
undersigned’s role is attached to this filing. The Defendant will no longer be proceeding
pro se based upon his attached election to have the undersigned serve as appointed
counsel. Should the Court desire that the Defendant make this election in person, on the
record, and in open court, the Defense desires that such a hearing take place as soon as
possible and no later than Friday of this week, January 11,2019. At present, the trial in
this matter is scheduled to commence on Monday, January 14, 2019.
FURTHERMORE, by filing of this Notice of Appearance, the undersigned
attorney certifies that copies of said Notice have been delivered through CM/ECF to:
Daniel V. Bradley
Assistant United States Attorney for the Western District
of North Carolina
Federal Courthouse

100 Otis Street, 2d Floor
Asheville, NC 28801

1

Case 1:18-cr-00092-MR-WCM Document 38 Filed 01/09/19 Page 1 of 2
Respectfully submitted, this the 9th day of January, 2019.

NUNLEY & ASSOCIATES, PLLC

Meh E:

Robert E. Nunley

Attorney for Defendant
North Carolina Bar # 25905
P.O. Box 111

Green Mountain, NC 28740
Off = (919) 616-8545
marinejudge@gmail.com
NC State Bar # 25905

2
Case 1:18-cr-00092-MR-WCM Document 38 Filed 01/09/19 Page 2 of 2
